Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 12, 1993, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied the right to be present during numerous sidebar discussions with prospective jurors (see, People v Antommarchi, 80 NY2d 247), since the record demonstrates that the defendant "voluntarily, knowingly and intelligently” waived that right. Prior to the commencement of the voir dire, the defense counsel, with the defendant present, told the court that the defendant waived his right to be present at sidebar discussions with prospective jurors (see, People v Mitchell, 80 NY2d 519; People v Parker, 57 NY2d 136; People v Epps, 37 NY2d 343, cert denied 423 US 999; People v Perez, 196 AD2d 781; People v Spruill, 212 AD2d 381). Furthermore, although the defense counsel raised two *338Batson challenges during jury selection (see, Batson v Kentucky, 476 US 79), he failed to "articulate and develop all of the grounds supporting the claim, both factual and legal, during the colloquy in which the objection was raised and discussed” (People v Childress, 81 NY2d 263, 268), thereby failing to establish a prima facie "pattern of purposeful exclusion” (People v Bolling, 79 NY2d 317, 325; Batson v Kentucky, supra).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.